Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 1 of 21




                                   EXHIBIT “5”
         Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 2 of 21



                         Declaration of John D. Osteraas, Ph.D., P.E.

       I, John D. Osteraas, declare as follows:

1.      I am a Group Vice President and Principal Engineer with Exponent, an engineering and
scientific consulting firm. I am responsible for Exponent’s Civil Engineering, Buildings and
Structures, and Construction Consulting Practices. My office is in Menlo Park, California.

2.     I have a Ph.D. in Civil Engineering from Stanford University, and I am licensed as a
Civil Engineer in California, in 17 other states, and in the District of Columbia. A copy of
my Curriculum Vitae (“CV”) is Exhibit A to this Declaration. Although my CV briefly
summarizes my education and professional experience and interests, I explain in this
Declaration some of the areas of education and experience that are particularly relevant to
my work on behalf of CertainTeed Corporation in the Edward Espinosa case. I testified as
an expert at the trial of the personal injury portion of the Espinosa case in February 2017.

3.     I have been a practicing civil engineer for over 40 years, having obtained a B.S. in
Civil and Environmental Engineering in 1976 from the University of Wisconsin and a
Masters in Civil Engineering from Stanford in 1977. I am a fellow with the American
Society of Civil Engineers, and have published over 40 articles on various aspects of civil
engineering and construction.

4.     In addition to my engineering background, I have hands on construction contracting
experience and am a licensed general contractor in California

5.      As part my education as a civil engineer, I studied issues such as design and construction
of municipal water and sewer systems, water and wastewater treatment, fluid mechanics,
geotechnical engineering, and construction engineering, including construction means, methods,
sequencing, and management. In the early years of my education, I took courses in drafting, and
I can produce, read, interpret and explain engineering drawings and construction plans. I have
worked on hundreds of construction sites over my career. This work has included supervising
and inspecting construction sites during all phases, from the initial grading and underground
work at a site, including the installation of underground piping, to the finishing touches on a
project or facility.

6.     Construction plans and other documents relevant to construction of a project or facility
can be quite complicated. For example, construction plans illustrate three-dimensional objects
and spatial relationships in two-dimensional, abstract, line drawings, and are typically filled with
         Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 3 of 21




abbreviations and other engineering-related details and symbols. Construction plan reflect the
intended final product, not the construction sequence, means, and methods necessary to achieve
the desired end product. Understanding and interpreting these sorts of plans and documents,
including the steps and sequence necessary to achieve the desired result is exactly what I, as a
civil engineer, am trained to do and have done thousands of times over my 40-year career.

7.      Over my career, I have also lectured in many areas of engineering and construction. At
present, I serve as a guest lecturer at Stanford every year in which I discuss issues such as soil-
structure interaction, excavation, and foundations for buildings and similar topics.

8.      I also have direct, hands-on experience with asbestos cement pipe. Several years ago, my
group was retained by a water district in the San Francisco Bay Area to test samples of asbestos
cement pipe that had been in service in various locations for various periods of time under
different pressure regimes and different soil chemistry. We performed both microscopic and
mechanical examination of those samples and developed recommendations for prioritizing the
replacement of various vintages of piping in the system, thereby allowing the water district to
plan for the long-term.

9.      In addition, I have had experience in my career with other types of underground piping,
such as cast iron, ductile iron, concrete, steel, and PVC pipe. I understand the various properties
of these different materials, and why different materials are used in different applications – both
today and in the past 40 years that I have worked in the engineering field.

10.    I have reviewed the construction documents for the Redwood Valley County Water
District’s Water Development Project (the Project) that were produced to the parties during
discovery in the personal injury case in 2016 and offer the following salient observations
relevant to this litigation. Construction of the project was awarded as three independent
contracts. Mr. Espinosa’s employer, C.R. Fedrick Inc. (Fedrick), was awarded the contract for
Schedule A and Sully-Miller Contracting Co. (Sully-Miller) was awarded the contracts for
Schedules B and C. Exhibit B, which consists of reproductions of two sheets of Project
drawings, illustrates the demarcation of work for Schedules A, B and C as allocated through
Appendix A to Section A4 of Addendum No. 3 (Appendix A). 1

11.    The scope of Fredrick’s Schedule A contract consisted primarily of the construction of
two independent pipelines: a concrete lined steel transmission pipeline that ran from a pumping

1
       Bates ESP-RDV 000245 through 000247.

                                                  2
         Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 4 of 21




station to the reservoir (highlighted in yellow on both pages of Exhibit B) and an irrigation
pipeline that ran along Road I and Colony Drive (highlighted in red on the first page of Exhibit
B). As shown by the scale on Exhibit B, the majority of the work on Schedule A consisted of
construction of the concrete lined steel transmission line, much of which was miles distant from
the work of Sully-Miller on Schedules B and C.

12.    In his deposition, Mr. Espinosa stated that the “majority portion” of his time on the
Redwood Valley project was spent laying a concrete-coated pipe, 2 and that he “specialized” in
working within the transmission line to mortar the pipe joints from within. 3 The pipe that Mr.
Espinosa referred to was the concrete lined, steel transmission pipeline described in the prior
paragraph and highlighted in yellow on both pages of Exhibit B.

13.      Fredrick’s Contract A irrigation pipeline work had four interfaces (i.e. connections) with
the irrigation pipeline of Sully-Miller’s Contract B and one interface with Sully-Miller’s
Contract C. The project documents contemplated that work under Contract A and Contracts B
and C would be performed independently. As per Appendix A, “The contractor who finds that
work has already been performed by others at a point of interface shall meet the lines and grades
of that work,” in anticipation of staggered construction schedules at contractor interface points to
avoid interference between crews working on different contracts. The drawings call for the
plugging of ends of pipe installed under Contract A until connecting lines are installed under
Contract B or Contract C.

14.    Contract B included construction of a domestic water distribution pipeline along Road I
and Colony Drive. That pipeline was independent of and not connected with the irrigation
pipeline installed along Road I and Colony Drive under Contract A. The domestic water line
was located along one side of the road while the irrigation water line was located on the other.
The operational space required to trench, install, and backfill a pipeline precludes the
simultaneous installation of pipe along both sides of the road. Thus, the work along Road I and
Colony Drive under Contracts A and B would, of necessity, occurred at different times.

15.    Additionally, the Progress Reports prepared by Tudor Engineering Company (Tudor)
show that the pipe installation work of Fedrick and Sully-Miller was not occurring at the same
time. While Sully-Miller was laying 30,000 lineal feet of pipe in 1977, Fedrick was still


2
       Deposition of Edward Espinosa, p. 331:6-9.
3
       Ibid, p. 328:9-25.

                                                 3
         Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 5 of 21




awaiting delivery of the concrete lined steel transmission pipe. 4 Fredrick performed the
installation of irrigation pipeline for Schedule A in March 1978, while Sully-Miller had
suspended work between December 11, 1977 and March 29, 1978. 5

16.    In short, the project documents for the Redwood Valley County Water District’s Water
Development Project show that the work that Fredrick performed under Schedule A and the
work that Sully-Miller performed under Schedules B and C was spatially and temporally distinct.
The spatial and temporal separation of the work of Fredrick and Sully-Miller is consistent with
Mr. Espinosa’s testimony that he never saw workers from any employer other than Fedrick while
working on the Project. 6

                                               ***

I declare under penalty of perjury under the laws of the State of California that the foregoing is
true and correct.

Executed this 19th day of November 2018 at Menlo Park, California.



                                                             ____________________________
                                                                   John D. Osteraas




4
       Tudor Progress Reports for May – October and December 1977, Bates ESP-RDV 014044
       through 014046 and ESP-RDV 014037 through 0149039.
5
       Tudor Progress Report for the March 1978, Bates ESP-RDV 014029 through 014032.
6
       Deposition of Edward Espinosa, p. 799:20-24.

                                                 4
Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 6 of 21




                         Exhibit A
          Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 7 of 21




                             John D. Osteraas, Ph.D., P.E.
                             Group Vice President & Principal Engineer | Buildings & Structures
                             149 Commonwealth Drive | Menlo Park, CA 94025
                             (650) 688-7206 tel | osteraas@exponent.com




Professional Profile
Dr. John Osteraas is a Group Vice President responsible for Exponent's Infrastructure Group comprised
of the Civil Engineering, Buildings and Structures, and Construction Consulting Practices. He specializes
in the evaluation of the performance of buildings under extreme loads, including earthquake, wind, flood,
landslide, explosion, high-energy impact, and construction failure. His research has focused on
performance of structures under seismic loading and full-scale instrumentation and testing of structures
under dynamic loading. Dr. Osteraas' expertise in structural and earthquake engineering includes
structural safety and damage assessment; structural analysis; soil-structure interaction; seismic site
response assessment; and analysis and design of wood, steel, concrete, masonry, and composite
systems. His geotechnical engineering expertise extends to foundation and retaining structure analysis
and design, slope stability analysis, and analysis of soil-structure interaction. Drawing upon his
construction experience, he addresses problems associated with design documents; construction
materials; means and methods of construction; construction failures; application of design and
construction codes and standards; properties, performance, response, and deterioration of construction
materials; and repair methodology.

Dr. Osteraas has also served as a Structures Specialist with FEMA's Urban Search and Rescue program
and has been deployed to New Orleans in 2005, the World Trade Center in 2001, and Oklahoma City in
1995 to assist with search and rescue activities. He was a founding Board Member and Corporate
Secretary for Krawinkler Luth and Associates, Inc., a structural design firm, and has held research and
consulting positions with the John A. Blume Earthquake Engineering Center at Stanford University, the
Counter Quake Corporation, Structural Research Inc., Engineering Research Inc., Marshall Erdman and
Associates, and Fel-Pro Energy Systems.


Academic Credentials & Professional Honors
Ph.D., Civil Engineering, Stanford University, 1990

M.S., Civil Engineering, Structural Engineering, Stanford University, 1977

B.S., Civil and Environmental Engineering, University of Wisconsin, Madison, 1976

Commendation for service following the September 11, 2001 terrorist attack on the United States,
Governor's Office of Emergency Services, State of California

Commendation for outstanding service to the Urban Search & Rescue Response System during the
Oklahoma City 6th Street bombing incident, April 19, 1995, Governor's Office of Emergency Services,
State of California

Distinguished Service Citation, University of Wisconsin - Madison



John Osteraas, Ph.D., P.E.
10/18 | Page 1
          Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 8 of 21



Chi Epsilon National Civil Engineering Honor Society, Chapter Honor Member, University of Wisconsin -
Madison

Outstanding Paper of 1992, American Society of Civil Engineers, Technical Council on Forensic
Engineering, Journal of Performance of Constructed Facilities

1989 Student Paper Award, Earthquake Engineering Research Institute

ARCS Foundation Scholar, Stanford University

Certificate of Recognition, National Aeronautics and Space Administration

Senior High Honors, University of Wisconsin


Licenses and Certifications
Professional Engineer - Civil Engineering, Arizona, #31483

Professional Engineer - Civil Engineering, California, #35844

Professional Engineer - Structural, District of Columbia, #PE901799

Professional Engineer, Georgia, #PE38625

Professional Engineer, Idaho, #14524

Professional Engineer, Illinois, #062 056070

Professional Engineer, Louisiana, #31972

Professional Engineer, Michigan, #6201056853

Professional Engineer, Mississippi, #16955

Professional Engineer - Civil Engineering, Nevada #012603

Professional Engineer, New Hampshire #13242

Professional Engineer, New York, #080356

Professional Engineer, Ohio, #71970

Professional Engineer, Oregon, #71158PE

Professional Engineer, Oklahoma, #29770

Professional Structural Engineer, Utah, #93-190526-2202

Professional Engineer, Virginia, #049691

Professional Engineer, Wisconsin, #19023

Professional Engineer, Washington, #51768

Licensed General Contractor, California #B 628753

Safety Assessment Evaluator, California Office of Emergency Services #SAP10006


John Osteraas, Ph.D., P.E.
10/18 | Page 2
          Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 9 of 21



Professional Affiliations
American Society of Civil Engineers (Fellow)

Structural Engineers Association of Northern California (Member; Director 2008-2010)

Earthquake Engineering Research Institute (Member)

EERI Northern California Chapter (Member; Director 2005-2008)

International Code Council (Professional Member)


Publications
Osteraas, J, Hunt J, Luth G. Performance based seismic design of the Gigafactory in Tesla time. SEAOC
2017 Convention Proceedings, Structural Engineers of California, San Diego CA, 2017.

Luth, G, Osteraas J. Delivering the GigaFactory in Tesla time using HD BIM. SEAOC 2017 Convention
Proceedings, Structural Engineers of California, San Diego CA, 2017.

Ojala D, Osteraas J. Performance-based engineering and the evaluation of existing buildings - potential
legal ramifications. Proceedings, Second ATC & SEI Conference on Improving the Seismic Performance
of Existing Buildings and Other Structures, American Society of Civil Engineers, San Francisco CA 2015.

White M, Osteraas J, Perry C. Precedential consequences of the recent Myrick lawsuit: Using ASCE 7-
10 and ASCE 41-13 Performance Targets to Manage Seismic Risk in the Legal Arena. Proceedings,
Second ATC & SEI Conference on Improving the Seismic Performance of Existing Buildings and Other
Structures, American Society of Civil Engineers, San Francisco CA 2015.

White M, Osteraas J, Fierro E, Perry C. Precedential consequences of the recent Beacon lawsuit:
foreseeing harm to third parties caused by the unsatisfactory seismic performance of a flawed design.
Proceedings, Second ATC & SEI Conference on Improving the Seismic Performance of Existing
Buildings and Other Structures, American Society of Civil Engineers, San Francisco CA 2015.

White M, Osteraas J. Predictions of performance of seismically vulnerable structures: helping owners
develop practical strategies for managing seismic risk in the legal arena. Proceedings, 10th National
Conference on Earthquake Engineering, Earthquake Engineering Research Institute, Anchorage AK,
2014.

White M, Osteraas J. When new structures fail: partial seismic collapse of the Royal Palm Resort - Design
flaws, construction defects, and legal ramifications for other reinforced concrete structures. Proceedings,
10th National Conference on Earthquake Engineering, Earthquake Engineering Research Institute,
Anchorage AK, 2014.

Uriz P, Osteraas J, McDonald B. Using ASTM E1155 to determine finished floor quality: background and
areas for consideration. Proceedings, 6th Congress on Forensic Engineering, San Francisco, CA,
October 31, 2012.

Krawinkler H, Osteraas J, McDonald B, Hunt J. Development of damage fragility functions for URM
chimneys and parapets. Proceedings, 15th World Conference on Earthquake Engineering, Lisbon
Portugal, September 23-28, 2012.

White M, Osteraas J. Seismically vulnerable structures and owner's risk in the legal arena: practical
considerations for the interim use period. Proceedings, 15th World Conference on Earthquake
Engineering, Lisbon Portugal, September 23-28, 2012.

Osteraas J, Krawinkler H, McDonald B, Hunt J. ATC-58 Fragility of masonry chimneys. Applied


John Osteraas, Ph.D., P.E.
10/18 | Page 3
         Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 10 of 21



Technology Council, Redwood City, CA, March 2011.

McDonald B, Hunt J, Krawinkler H, Osteraas J. ATC-58 Fragility of masonry parapets. Applied
Technology Council, Redwood City, CA, March 2011.

Stone H, Barker M, Osteraas J, Hammond DJ. Rescue engineering: Practical aspects of building
stabilization in a search and rescue environment. Department of Homeland Security Science and
Technology Directorate Building Stabilization Workshop, US Army Corps of Engineers Engineering
Research and Development Center, Vicksburg MS, August 25-27, 2009.

Osteraas J, Shusto L. Assessment and repair of earthquake damaged woodframe buildings. Proceedings
of the Third Conference on Seismic Hazards in the Eastern San Francisco Bay Area — Science, Hazard,
Engineering, and Risk, California State University - East Bay, October 24, 2008, California Geological
Survey Special Report 219, 2010.

Osteraas J, Gupta A. Order out of chaos: application of earthquake damage assessment and repair
guidelines in loss modeling. Proceedings, 14th World Conference on Earthquake Engineering, Beijing
China, October 12-17, 2008.

Osteraas J, Gupta A, Griffith M, McDonald B. Woodframe seismic response analysis — Benchmarking
with buildings damaged during the Northridge Earthquake. Proceedings, 2008 ASCE Structures
Conference, Vancouver BC Canada, April 24-26, 2008.

Osteraas J (ed). General guidelines for the assessment and repair of earthquake damage in residential
woodframe buildings. Consortium of Universities for Research in Earthquake Engineering, CUREE
Publication No. EDA-02, October 2007. Certificate of Merit, Structural Engineers Association of California
2008 Excellence in Engineering Awards Program.

Osteraas J. Murrah building bombing revisited: A qualitative assessment of blast damage and collapse
patterns. Journal of Performance Constructed Facilities 2006; 20(4).

Gupta A, McDonald B, Griffith M, Osteraas J. Displacement coefficients for conventional residential wood-
frame structures. Proceedings, 8th U.S. National Conference on Earthquake Engineering, San Francisco,
CA, April 18-22, 2006.

Gupta A, McDonald B, Alavi B, Osteraas J. Rational seismic evaluation and retrofit design of a multistory
RC shear wall structure. Proceedings, 8th U.S. National Conference on Earthquake Engineering, San
Francisco, CA, April 18-22, 2006.

Osteraas J, Bonowitz D, Gupta A, McDonald B. Development of guidelines for assessment and repair of
earthquake damage in woodframe construction. Paper No. 1580. 13th World Conference on Earthquake
Engineering, Vancouver, BC, August 1-6, 2004.

Gupta A, Osteraas J. Improved post-earthquake portfolio loss estimation. Paper No. 1030. 13th World
Conference on Earthquake Engineering, Vancouver, BC, August 1-6, 2004.

Arnold A, Uang CM, Osteraas J. Cyclic performance and damage assessment of stucco and gypsum
sheathed walls. Paper No. 1484. 13th World Conference on Earthquake Engineering, Vancouver, BC,
August 1-6, 2004.

McDonald B, Luth G, Osteraas J. Review of safety factors for assessing column stability in existing
braced frame buildings by Brian McDonald. Proceedings, 2004 Structures Congress, The Structural
Engineering Institute of the American Society of Civil Engineers, Nashville, TN, May 22-26, 2004.

Osteraas J, Shusto L, McDonald B. Earthquake damage assessment and repair protocols. pp. 209-218.
In: Forensic Engineering: Proceedings, Second Congress. American Society of Civil Engineers, San
Juan, Puerto Rico, May 21-23, 2000.


John Osteraas, Ph.D., P.E.
10/18 | Page 4
         Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 11 of 21




McDonald B, Bozorgnia Y, Osteraas J. Structural damage claims attributed to aftershocks. pp. 123-131.
In: Forensic Engineering: Proceedings, Second Congress. American Society of Civil Engineers, San
Juan, Puerto Rico, May 21-23, 2000.

Osteraas J, Shusto L, McDonald B. Engineering involvement in post-Northridge damage assessment and
repair of wood-frame dwellings. Paper Number 2593. 12th World Conference on Earthquake Engineering,
Auckland, New Zealand, January 30-February 4, 2000.

Hinman E, Durkin M, Osteraas J. Preliminary analysis of casualties resulting from the Oklahoma City
bombing. Prepared for The Blast Injuries Study Group, Oklahoma State Department of Health, Oklahoma
City, OK. Exponent Failure Analysis Associates, Menlo Park, CA, 1996.

Osteraas J, Barrett R. Multimedia in dispute resolution. The Construction Specifier 1996; 49(1):20-25.

Osteraas J (contributor). Northridge earthquake of January 17, 1994, Reconnaissance Report. Vol. 2
Supplement C to Volume 11, Earthquake Spectra. Earthquake Engineering Research Institute, Oakland,
CA, 1996.

Osteraas J (editorial committee). Japan — The great Hanshin earthquake. Risk Management Solutions,
Inc., and Failure Analysis Associates, Inc., 1995.

Ross B, Johnston P, Osteraas J, Barrett R. Catastrophic collapse of a tower crane due to sequential
failure of truss members. 3rd International Symposium on Structural Crashworthiness and Failure,
University of Liverpool, UK, April 14-16, 1993.

Moncarz P, Hooley R, Osteraas J, Lahnert B. Analysis of stability of L'Ambiance plaza lift-slab towers.
Journal of Performance Constructed Facilities 1992; 6(4).

Nassar A, Osteraas J, Krawinkler H. Seismic design based on strength and ductility demands.
Proceedings, Tenth World Conference on Earthquake Engineering, pp. 5861-5866, Madrid, Spain, July
19-24, 1992.

Krawinkler H, Nassar A, Osteraas J. Ductility and strength demands for seismic design. Proceedings,
American Society of Civil Engineers Structures Congress, pp. 211-219, Indianapolis, IN, April 29-May 1,
1991.

Ross B, Osteraas J, Moncarz P. The Loma Prieta earthquake — a pictorial essay with engineering
comment. The Second Pan American Congress of Applied Mechanics, Valparasio, Chile, January 1991.

Osteraas J. Strength and ductility considerations in seismic design. Dissertation, Stanford University,
1990; also, John A. Blume Earthquake Engineering Center Report No. 90, Department of Civil
Engineering, Stanford University, August 1990.

Osteraas J, Krawinkler H. The Mexico earthquake of September 19, 1985 — Behavior of steel buildings.
Earthquake Spectra 1989; 5(1):51-88; also Costruzioni Metalliche1990; Part 1 XLII(2), Part 2, XLII(3).

Krawinkler H, Osteraas J. Seismic design based on strength of structures. Proceedings, Fourth U.S.
National Conference on Earthquake Engineering, Palm Springs, CA, Earthquake Engineering Research
Institute, Vol. 2, pp. 955-996, El Cerrito, CA, May 1990.

Moncarz P, Thomas J, Osteraas J. Quality of constructed facilities: Definition of safety, serviceability and
economy in engineering decisions. Proceedings, 33rd Meeting of the International Committee on
Industrial Chimneys (CICIND), Barcelona, Spain, April 19-20, 1990.

Osteraas J, Krawinkler H. Pino Suarez — Implications for modern steel structures. Earthquake
Engineering Research Institute Annual Meeting, San Francisco, CA, February 9, 1989.


John Osteraas, Ph.D., P.E.
10/18 | Page 5
         Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 12 of 21




Krawinkler H, Osteraas J. Steel building design. Seminar on Evolving Earthquake Hazard Mitigation
Practices, 1998 Annual Meeting, Earthquake Engineering Research Institute, Mesa, AZ, February 4,
1988.

Moncarz P, Osteraas J, Wolf J. Designing for maintainability. Civil Engineering 1986.

Moncarz P, Osteraas J, Wolf J. Impact of design/construction/maintenance practices on structural
deterioration. Proceedings, Structural Division of the American Society of Civil Engineers Convention
1985, Seattle, WA, April 1986.

Osteraas J (contributor). Earth sheltered housing. G. Klodt, Reston Publishing Co., 1985.

Moncarz P, Osteraas J, Curzon A. Modeling of reinforced concrete containment structures. Proceedings,
Design of Concrete Structures The Use of Model Analysis, Joint Institution of Structural Engineers/B.R.E.
Seminar Elsevier Applied Science Publishers, London, England, November 1984.

Moncarz P, Osteraas J. Major considerations in scale modeling of reinforced concrete containment
structures. American Society of Civil Engineers Conference on Structural Engineering in Nuclear
Facilities, Raleigh, NC, September 10-12, 1984.

Moncarz P, Osteraas J. Structural aspects of leakage in reinforced concrete containments —
Experimental approach. Proceedings, 2nd Workshop on Containment Integrity, Sandia National
Laboratories, June 1984.

Osteraas J (contributor). A review of fracture mechanics life technology. National Aeronautics and Space
Administration Report, NAS 8-34746, September 1983.

Peyrot A, Lee J, Jensen H, Osteraas J. Application of cable elements concept to a transmission line with
cross rope suspension structures. Institute of Electrical and Electronics Engineers, Transaction on Power
Apparatus and Systems, July 1981.

Lee J, Peyrot A, Dupuis R, Osteraas J. Research considerations for the transmission line mechanical
research facility. Electric Power Research Institute Report, EPRI TPS 80-719, 1980.

Osteraas J. Loads on wood-frame structures — A literature review. U.S. Forest Products Laboratory
Internal Report, 1976.

Osteraas J. Structural potential of a Douglas-fir veneered urea-bonded extruded particleboard
('plyboard'). U.S. Forest Products Laboratory Internal Report, 1974.




Presentations
Osteraas J. Earthquake damage assessment and repair. PLRB Claims Conference and Insurance
Services Expo, Orlando FL, April 16, 2018, San Antonio TX, April 19, 2016; Anaheim CA March 31, 2015;
Indianapolis March 18, 2014; Boston MA, March 19, 2013; Orlando FL, April 17, 2012; Nashville TN, April
5, 2011; San Antonio TX, March 23, 2010; Seattle WA, March 24, 2009; Boston MA, April 14, 2008;
Orlando FL, March 20, 2007; Nashville, TN, April 4, 2006; San Antonio, TX, April 19, 2005; Chicago IL,
March 16, 2004.

Luth GP, Osteraas J. Building the Gigafactory in Tesla Time Using HD BIM & Performance Based
Design. Structural Engineers Association of Central California, Sacramento, March 13, 2018, CE298
Winter Seminar Series, Stanford University, January 17, 2017, Structural Engineers Association of
Northern California, Mountain View CA, October 25, 2016.


John Osteraas, Ph.D., P.E.
10/18 | Page 6
         Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 13 of 21




Osteraas J. The Art & Science of Engineering: Soil-Structure Interaction. CEE 293, Stanford University,
March 6, 2018, March 10, 2015, March 4, 2014.

Osteraas J. ATC-20 procedures for post-earthquake safety evaluations of buildings. Featured Speaker,
Structural Engineers Association of Northern California Disaster Emergency Services Committee Safety
Assessment Workshop, Santa Clara University, November 11, 2017; Mills College, May 21, 2016; San
Francisco State University, November 1, 2014; Santa Clara University, June 22, 2013; Mills College,
November 5, 2011; Santa Clara University, November 1, 2008; University of California - Berkeley,
October 22, 2006; The Presidio, San Francisco CA, May 2, 2004; Exponent, Menlo Park CA, August 12,
2003; Santa Clara University, October 5, 2002; The Presidio, San Francisco CA, May 3, 2001;
University of California - Berkeley, March 20, 1999.

Luth GP, Osteraas J. Kansas City Hyatt Walkway Collapse - Root Cause Analysis. Exponent/GPLA
Engineering Seminar, Menlo Park CA August 26, 2017, Santa Clara CA August 28, 2017.

Luth GP, Osteraas J. Building the Gigafactory in Tesla Time Using HD BIM & Performance Based
Design. CE298 Winter Seminar Series, Stanford University, January 17, 2017.Structural Engineers of
Northern California, Mountain View CA, October 25, 2016.

Osteraas J. Lessons from Structural Failures in Natural Disasters. International Seminar of the
Integrated Arts and Sciences for Disaster Reduction Research Group, Disaster Prevention Research
Institute, Kyoto University, November 8, 2016.

Luth GP, Osteraas J. Building the Gigafactory in Tesla Time Using HD BIM & Performance Based
Design. Structural Engineers of Northern California, Mountain View CA, October 25, 2016.

Osteraas J. Structural Design in Tesla Time - The New Paradigm. Structural Engineering Seminar,
University of California - San Diego, October 24, 2016.

Osteraas J. ATC-20 procedures for post-earthquake safety evaluations of buildings. Featured Speaker,
Structural Engineers Association of Northern California Stanford Student Chapter, Safety Assessment
Workshop, Stanford University, October 22, 2016; October 10, 2015; October 11, 2014; October 19,
2013; October 20, 2012.

Luth GP, Osteraas J, et al. Building in Tesla Time - The Gigafactory a New Paradigm, Center for
Integrated Facilities Engineering Summer Program, Stanford University, September 20, 2016.

Osteraas J. Structural Engineering Lessons from Failures Great & Small. Center for Integrated Facilities
Engineering, Stanford University, June 22, 2016.

Osteraas J. The Art & Science of Engineering: Soil-Structure Interaction. CEE 293, Stanford University,
March 10, 2015, March 4, 2014.

Osteraas J. Engineering Lessons from Failures Great and Small. University of California - San Luis
Obispo, February 7, 2015.

Osteraas J, White MN. Partial Seismic Collapse of the Royal Palm Resort: Design Flaws, Construction
Defects, and Legal Ramifications. Tenth National Conference on Earthquake Engineering, Anchorage
AK, July 24, 2014.

Osteraas J. Urban Resiliency Lessons Courtesy of Hurricane Katrina. Urban Resilience in Disaster
Prone Areas, International Graduate Summer Course, Earthquake Engineering Research Centre,
University of Iceland, Selfoss Iceland, June 23, 2014

Osteraas J. A Brief Introduction to Earthquakes. Urban Resilience in Disaster Prone Areas, International
Graduate Summer Course, Earthquake Engineering Research Centre, University of Iceland, Selfoss


John Osteraas, Ph.D., P.E.
10/18 | Page 7
         Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 14 of 21



Iceland, June 23, 2014

Osteraas J. Urban Resiliency Lessons Courtesy of Kobe Earthquake (The Great Hanshin EQ). Urban
Resilience in Disaster Prone Areas, International Graduate Summer Course, Earthquake Engineering
Research Centre, University of Iceland, Selfoss Iceland, June 23, 2014

Osteraas J. The Southern California Shakeout (Earthquake Scenario). Urban Resilience in Disaster
Prone Areas, International Graduate Summer Course, Earthquake Engineering Research Centre,
University of Iceland, Selfoss Iceland, June 23, 2014

Osteraas J. Urban Resiliency. Urban Resilience in Disaster Prone Areas, International Graduate
Summer Course, Earthquake Engineering Research Centre, University of Iceland, Selfoss Iceland, June
23, 2014

Osteraas J. Earthquake Damage Assessment and Repair: Working with Engineers. California
Earthquake Authority Annual Claim Meeting, Sacramento CA, May 20, 2014.

Osteraas J. Special topics in earthquake engineering. Earthquake Engineering & Engineering
Seismology, University of Iceland Faculty of Civil and Environmental Engineering, Selfoss Iceland, June
20, 2013.

Osteraas J. Soil structure interaction — Structural considerations. Stanford University Department of
Civil Engineering, March 12, 2013, February 28, 2012.

Osteraas J. Introduction to earthquake engineering. Natural Disaster Management, University of Iceland
Faculty of Civil and Environmental Engineering, Selfoss Iceland, June 7, 2012.

Osteraas J. Introduction to earthquakes and earthquake engineering - Natural catastrophes. University
of Iceland Faculty of Civil and Environmental Engineering, Selfoss, Iceland, June 2, 2011.

Osteraas J. Structural aspects of foundation design. Stanford University, Department of Civil
Engineering, Stanford, CA, March 1, 2011.

Osteraas J. Multi-hazard USAR: A comparison of collapse patterns, voids, and stability from the
structural engineer's point of view. Rescue 2010 - International SAR Conference, Reykjavik, Iceland,
October 22-24, 2010.

Osteraas J. Engineers and rescue teams, structural engineering aspects of USAR. Rescue 2010 Pre-
Conference, Reykjavik, Iceland, October 20-21, 2010.

Osteraas J. Building collapse and monitoring, structural engineering aspects of USAR. Rescue 2010
Pre-Conference, Reykjavik, Iceland, October 20-21, 2010.

Osteraas J, Hammond DJ. Multi-hazard post-disaster safety assessment training for evaluators. Naval
Facilities Engineering Command (NAVFAC), Jacksonville FL, April 27,2009; San Diego, CA, July 14,
2009; Great Lakes, IL, August 18, 2009; Norfolk VA, Sept 9, 2009; Pearl Harbor, HI, September 15, 2009.

Osteraas J. Challenges with going green: what can go wrong? Prospective failure analysis. Property
Claims Association of the Pacific Annual Convention, Sacramento CA, September 10, 2009.

Osteraas J. Engineering response to catastrophic workplace accidents. Oregon Governor's
Occupational Safety & Health Conference, Portland OR, March 12, 2009.

Osteraas J. Earthquake damage assessment and repair. AllCat Claims Services Training Seminar, San
Antonio TX, February 26, 2008.

Osteraas J. Earthquake damage assessment and repair. National Association of Catastrophe Adjusters


John Osteraas, Ph.D., P.E.
10/18 | Page 8
         Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 15 of 21



33rd Annual Convention, Las Vegas NV, January 22, 2009.

Osteraas J. Lessons from failures great and small. AIA Nevada - Triptych Design Conference, Olympic
Valley CA, November 7, 2008.

Osteraas J. Assessment and repair of earthquake damaged woodframe buildings. 3rd Conference on
Seismic Hazards in the Eastern San Francisco Bay Area, California State University - East Bay, October
24, 2008.

Osteraas J. Order out of chaos: application of earthquake damage assessment and repair guidelines in
loss modeling. 14th World Conference on Earthquake Engineering, Beijing China, October 14, 2008.

Osteraas J. Earthquake damage assessment and repair. California Earthquake Authority Claim
Manager Meeting, Sacramento CA, May 7, 2008.

Osteraas J. Woodframe seismic response analysis - benchmarking with buildings damaged during the
Northridge Earthquake. 2008 ASCE Structures Conference, Vancouver BC, April 26, 2008.

Osteraas J. For want of a nail and other tales of engineering failure. Stanford University, January 30,
2008.

Osteraas J. The view from Ground Zero — Rescue, recovery, and reconstruction at the World Trade
Center. Stanford University, November 8, 2007; Stanford University, November 10, 2005; MIT Club of
Northern California, Menlo Park, CA, November 9, 2005; O'Hagan, Smith & Amundsen, Chicago IL,
January 28, 2004; Federation of Defense and Corporate Counsel, Quebec Canada, August 1, 2003.

Osteraas J. Designing for failure — Lessons for California (?) courtesy of Katrina. Earthquake
Engineering Research Institute 2007 Annual Meeting, Los Angeles CA, February 9, 2007; Stanford
University, Stanford, CA, January 10, 2007; Structural Engineers of Northern California, Mountain View,
CA, October 12, 2006.

Osteraas J. Evaluation and repair of earthquake damage in woodframe buildings. 8th U.S. National
Conference on Earthquake Engineering, San Francisco, CA, April 1822, 2006.

Osteraas J. Post-earthquake building assessment. 8th U.S. National Conference on Earthquake
Engineering, San Francisco, CA, April 1822, 2006.

Osteraas J. Overview of earthquake effects. IEEE Disaster Recovery Workshop, San Francisco CA,
March 30, 2006.

Osteraas J. CUREE earthquake damage assessment project update. CEA Claims Liaison Meeting,
Sacramento, CA, October 13, 2005.

Osteraas J. Urban search and rescue in the United States. International Diplomacy Council, Natural
Disaster Response Group, San Francisco, CA, June 20, 2005.

Osteraas J. Pino Suárez collapse after 20 years — What have we (not) learned? Earthquake
Engineering Research Institute 2005 Annual Meeting, Ixtapa, Mexico, February 5, 2005.

Osteraas J, Hammond DJ. The rescue engineer's new reality — Recent changes and deployments in
the FEMA US&R response system. Structural Engineers of Northern California, San Francisco, CA,
December 12, 2004.

Osteraas J. Engineering damage assessment and repair for residential construction. Pacific Earthquake
Engineering Research Center (PEER) Earthquake Engineering Scholars' Course, University of California
- Los Angeles, November 6, 2004.




John Osteraas, Ph.D., P.E.
10/18 | Page 9
         Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 16 of 21



Osteraas J. Development of guidelines for assessment and repair of earthquake damage in woodframe
construction. 13th World Conference on Earthquake Engineering, Vancouver, BC, August 3, 2004.

Osteraas J, Arnold AE. Cyclic behavior and repair of woodframe walls with finish materials. 13th World
Conference on Earthquake Engineering, Vancouver, BC, August 2, 2004.

Osteraas J. Rescue engineering response to 9/11. Stanford University, Department of Civil Engineering,
May 3, 2004, May 5, 2003, April 22, 2002.

Osteraas J. Earthquakes and the damage they cause. 2004 PCS Catastrophe Conference —
Challenges from Coast to Coast, Hilton Long Beach Hotel, Long Beach CA, April 26, 2004.

Osteraas J. CUREE-CEA woodframe project. EERI Southern California Chapter, University of Southern
California, Los Angeles CA, November 19, 2003.

Osteraas J. Catastrophe response: Lessons from Northridge. LHB Pacific Law Partners Fall
Symposium, Pan Pacific Hotel, San Francisco CA, October 23, 2003.

Osteraas J. Pathology and lessons of the World Trade Center disaster. San Francisco Public Utilities
Commission Noon Seminar, San Francisco CA, September 11, 2002.

Osteraas J. Why buildings collapse: From natural disasters to terrorist attacks. Tempo — Madison,
Madison WI, July 9, 2002.

Osteraas J. Urban search and rescue response to 9/11. Western Construction Consultants Association,
Alameda CA, April 17, 2002.

Osteraas J. Urban search and rescue: New York City/Oklahoma City. Structural Engineers Association
of Northern California Special Seminar: Synopsis of the September 11, 2001, World Trade Center Attack
and Recovery, San Francisco CA, January 31, 2002; San Francisco Fire Department and Structural
Engineers Association of Northern California, Structural Integrity of High-Rise Buildings, San Francisco
CA, November 28, 2001.

Osteraas J. Measure twice, cut once: Lessons from failures large and small. National Council of
Structural Engineers Associations, Structural Engineering Winter Institute, Phoenix AZ, January 21, 2002.

Osteraas J. Assessment and repair of earthquake damage in residential buildings. Costa Mesa CA,
November 15, 2001; California Earthquake Authority Seminar, Sacramento CA, October 30, 2001.

Osteraas J. Seismic building codes. Stanford University, Department of Geophysics, Stanford CA,
November 1, 2001; November 2, 2000.

Osteraas J. Structural pathology of the Murrah Building bombing. Stanford University, Department of
Civil Engineering, Stanford CA, May 7, 2001; California Institute of Technology Department of Civil
Engineering, Pasadena CA, February 22, 2001.

Osteraas J. Reducing failures through computer graphics — A demonstration. Civil Engineering
Research Foundation, Washington, DC, April 25, 2001.

Osteraas J. Working with experts — One expert's perspective. National Asian Pacific American Bar
Association Twelfth Annual Convention, Washington, DC, October 13, 2000.

Ross B, Osteraas J, Luth G, Bozorgnia Y. Seismic collapse of reinforced concrete towers at Royal Palm
Resort, Guam, USA. 25th Anniversary Conference on Our World in Concrete and Structures, Singapore,
August 22-24, 2000.

Osteraas J. Oklahoma City bombing — The limits of engineering. Stanford University, Department of


John Osteraas, Ph.D., P.E.
10/18 | Page 10
         Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 17 of 21



Civil Engineering, April 24, 2000; May 18, 1998.

Osteraas J. The Oklahoma City bombing — Pushing the limits of engineering. Structural Engineers
Association of Arizona, Phoenix, AZ, May 18, 1999.

Osteraas J. Decay and death in San Francisco — Consulting in the criminal arena. Lessons Learned in
Forensic Engineering, Fourth Annual Seminar on Issues in Forensic Engineering, ASCE Forensic
Engineering Technical Group, Los Angeles Section, University of California, Irvine, CA, May 7, 1999.

Osteraas J. Multimedia in construction dispute resolution. The Nuts and Bolts of Nuts and Bolts,
Association of Defense Counsel of Northern California Seminar, San Jose, CA, April 23, 1999.

Osteraas J. Performance of structures under extreme loads. Stanford University, Department of Civil
Engineering, May 26, 1997.

Osteraas J. Lesser known collateral seismic hazards. Seismic Hazard Analysis Short Course,
Association of Engineering Geologists, Menlo Park, CA, May 3, 1997.

Osteraas J. Structural failures: Four case studies. Stanford University, Department of Aeronautics and
Astrophysics, May 20, 1996.

Osteraas J. Structural safety and damage assessment. Stanford University, Department of Civil
Engineering, May 6, 1996; May 8, 1995.

Osteraas J. Shake, rattle, and roll — What you need to know about the Big One. 31st All-Industry
Insurance Conference, Risk and Insurance Management Society, Washington Chapter, Seattle, WA,
March 12, 1996.

Osteraas J. The Great Hanshin earthquake. Uninterruptible Uptime Users Group, Fall Conference, San
Diego, CA, November 15-17, 1995.

Osteraas J. Observations of Kobe and Mexico with implications for California. American Concrete
Institute, Northern California and Western Nevada Chapter Meeting, Oakland, CA, November 14, 1995.

Osteraas J. Oklahoma City Murrah Building structural lessons. 24th Annual ASCE Structural Design
Conference, Ames, IA, November 13, 1995.

Osteraas J. Earthquake update. Claims Conference of Northern CA, Sacramento, CA, October 5-6,
1995.

Osteraas J. The Great Hanshin earthquake. American Petroleum Institute Crisis Management Seminar,
Houston, TX, September 25-27, 1995.

Osteraas J. Earthquake engineering: Reality meets insurance company expectations. International
Institute of Loss Adjusters, Inc., Annual Convention, San Rafael, CA, September 24-29, 1995.

Osteraas J. The Kobe, Japan, earthquake — A preview of a future California temblor? Risk Insurance
Management Society, Santa Clara Valley Chapter Meeting, May 11, 1995.

Osteraas J. Kobe event report. Disaster Recovery Journal's Sixth Annual Corporate Contingency
Planning Seminar and Exhibition, San Diego, CA, March 27-29, 1995.

Osteraas J. Japan's Great Hanshin earthquake event report. Business Recovery Managers Association
Meeting, San Ramon, CA, March 23, 1995; Loss Executives Association Mid-Winter Meeting, Tampa, FL,
January 26-27, 1995.

Osteraas J, Johnston P. Case studies in failure analysis. Stanford University, Department of Civil


John Osteraas, Ph.D., P.E.
10/18 | Page 11
         Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 18 of 21



Engineering, February 15, 1995.

Osteraas J. Northridge: Earthquake engineering theory meets earthquake insurance reality. Loss
Executives Association Mid-Winter Meeting, Tampa, FL, January 26-27, 1995.

Osteraas J. Failures in the design and construction process. Stanford University, Department of
Aeronautics and Astrophysics, May 22, 1995, May 9, 1994.

Osteraas J. 1994 Property Claim Services Catastrophe Conference: Preparing for the California
Earthquake, San Francisco, CA, April 18-20, 1994.

Osteraas J. Regulatory ordinances: The role of codes and standards, their evolution and mechanisms
for correct implementation. Stanford University, Department of Civil Engineering, May 2, 1994; May 3,
1993; April 27, 1992; April 29, 1991.

Osteraas J. Technical aspects of earthquakes. International Institute of Loss Adjusters, Inc., Singapore,
October 23, 1992 (via videotape).

Osteraas J. Technical and historical aspects of earthquakes. Mt. Diablo Property Association, Pleasant
Hill, CA, June 10, 1992; Earthquake, A Continuing Education Seminar, The Property Claims Association
of the Pacific, May 6, 1992.

Osteraas J. Construction failure retrospective. Allianz Insurance Company, San Francisco, CA, July 17,
1991.

Osteraas J. Civil PE review: Timber design and seismic design. Professional Engineering Institute,
January 30 and February 6, 1991.

Osteraas J. The eastern U.S. seismic hazard. 59th Annual Meeting, Loss Executives Association,
Whitehaven, PA, June 13-15, 1990.

Osteraas J. The role of codes and standards in failure prevention. Stanford University, Department of
Civil Engineering, May 7, 1990.

Osteraas J. Predicting seismic performance of buildings. Allianz Insurance Company, Los Angeles, CA,
December 6, 1989.

Osteraas J. The magnitude and intensities of earthquakes. Mt. Diablo Property Association, Pleasant
Hill, CA, July 12, 1989.

Osteraas J. Geotechnical engineering for structural engineers. Stanford University, Department of Civil
Engineering, April 17, 1989.

Osteraas J. Geotechnical causes of structural failures. Stanford University, Department of Civil
Engineering, April 25, 1988.

Osteraas J. Implications of recent structural failures. University of California, Berkeley, Department of
Architecture, April 19, 1988.

Osteraas J. Learning from structural failures. University of California, Berkeley, Department of
Architecture, May 5, 1987.

Osteraas J. Performance evaluation of steel structures in Mexico City. Blume Center Affiliates Meeting,
April 24, 1987.

Osteraas J. Review committee member for Naked City. American Iron and Steel Institute Hands on
Steel Project, University of California, Berkeley, Department of Architecture, October 29, 1982.


John Osteraas, Ph.D., P.E.
10/18 | Page 12
Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 19 of 21




                          Exhibit B
Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 20 of 21




                                                                  Scope of Work, Bates ESP-RDV 000245 to 000246
                                                                  Contract A (Fedrick) - Transmission Line -
                                                                  Contract A (Fedrick) - Irrigation Line Only-
                                                                  Contract B (Sully-Miller) - Domestic Line Only -
                                                                  Contract B (Sully-Miller) - Domestic/Irrigation -
                                                                  Contract C (Sully-Miller) - Domestic/Irrigation -
Case 3:18-cv-07059-VC Document 1-6 Filed 11/20/18 Page 21 of 21
